Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0001047
                                                       18-APR-2017
                                                       11:00 AM




                           SCWC-14-0001047 


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I 




          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee, 


                                 vs. 


         CHARLES L. BOVEE, Petitioner/Defendant-Appellant. 





          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

                (CAAP-14-0001047; CR. NO. 13-1-1748) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant Charles L. Bovee’s

 Application for Writ of Certiorari, filed on March 7, 2017, is

 hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.


          DATED: Honolulu, Hawai#i, April 18, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2